UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-172135 CHINA INDUSTRIAL STEEL INC. (Exact name of registrant as specified in its charter) Maryland 27-1847645 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Wall Street, 11th Floor, New York, NY 10005 (Address of principal executive offices) (Zip Code) 1-646-328-1502 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 73,620,391shares of common stock are issued and outstanding as of August 13, 2013. Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 4 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4. MINE SAFETY DISCLOSURES 17 ITEM 5. OTHER INFORMATION 17 ITEM 6. EXHIBITS 17 SIGNATURES 19 2 Table of Contents PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "CIS" mean China Industrial Steel Inc. and its subsidiaries, unless the context clearly requires otherwise. 3 Table of Contents ITEM 1 FINANCIAL STATEMENTS. CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN US DOLLARS) (UNAUDITED) June 30 December 31, ASSETS Current Assets: Cash $ $ Bank notes receivable Accounts receivables, net Accounts receivables - related parties - Inventories, net Advances to suppliers, net VAT recoverable Advances to related parties Deferred income tax asset - Other current asset Total Current Assets Machinery and Equipment, Net Machinery and Equipment - acquired from related parties, Net Total Machinery and Equipment, Net Other Assets: Restricted cash Land use rights and buildings under capital leases Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accounts payable - related parties Accrued liabilities Taxes payables Bank loans payable Bank notes payable Equipment loan payable - related parties - current Current obligations under capital leases - related parties - current Short term loan payable - related party Customer financing Advances from customers Total Current Liabilities Long Term Liabilities: Equipment loan payables - related parties - non current Obligation under capital leases - related parties - non current Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.0001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 980,000,000 authorized, 73,620,391 and 73,620,391 issued and outstanding at June 30, 2013 and December 31, 2012, respectively Paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (IN US DOLLARS) (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues Sales to customers $ Sales to related parties Total Revenues Cost of Revenue Cost of Revenue - non-related parties Cost of Revenue - related parties Total Cost of Revenue Gross Profit Selling and General and Administrative Expenses Selling and General and Administrative Expenses - non-related parties Selling and General and Administrative Expenses - related parties Total Selling and General and Administrative Expenses Income From Operations Other Income (Expenses) Interest income Interest expense ) Interest expense - related parties ) Total Other Income (Expenses) Income from operation before income tax Provision for income tax Net Income Earnings Per Share - Basic and Diluted $ Weighted Average Shares Outstanding - Basic and Diluted Other Comprehensive Income: Foreign currency translation gain ) ) Comprehensive Income $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN US DOLLARS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision (reduction) for allowance for doubtful accounts receivable ) Allowance for doubtful advances to suppliers Depreciation Amortization of land use rights and buildings under capital leases Common stock issued for services - Deferred income tax ) - Changes in operating assets and liabilities: (Increase) decrease in accounts receivables ) Increase in accounts receivables - related parties ) - Decrease in bank notes receivable (Increase) decrease in inventories ) Decrease in advances to suppliers Decrease (increase) in VAT recoverable ) Decrease in other current assets - Decrease (increase) in advances to related parties ) (Decrease) increase in accounts payable ) Increase in accounts payable - related parties decrease in accrued liabilities ) ) Increase in bank notes payable - (Decrease) increase in advances from customers ) Increase (decrease) in taxes payables ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from bank loans Repayment of bank loans ) ) Proceeds from customer financing - Repayment of customer financing ) - Proceeds from short term loan - related parties - Repayment of short term loan - related parties - ) Repayment of equipment loan - related parties - ) Payment of obligation under capital lease - related parties ) ) Deposit of restricted cash - ) Net Cash Used in Financing Activities ) ) Effect of Exchange Rate Changes on Cash ) Net Increase (decrease) in Cash and Cash Equivalents ) Cash - Beginning of the Period Cash - End of the Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ Supplemental Schedule of Non-Cash Investing Activities: Repayment of equipment loan payable - related parties by offsetting previous advances to related parties $ - $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. F-3 Table of Contents CHINA INDUSTRIAL STEEL INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Organization and Basis of Presentation Organization China Industrial Steel inc. (“CIS”) was incorporated January 27, 2010 under the laws of the State of Maryland. On February 5, 2010, CIS formed a wholly-owned subsidiary, Northern Steel Inc. (“Northern”), under the laws of the State of Colorado to facilitate the Company’s operations in China. On July 15, 2010, Northern formed its wholly owned foreign enterprise in Handan City, Hebei Province, China, Nuosen (Handan) Trading Co., Ltd (“Nuosen”), under the laws of China. Nuosen is a management company to manage operations in China. Handan Hongri Metallurgy Co., Ltd. (“Hongri”) is a Chinese company located at Handan City, Hebei Province, China. Hongri was incorporated under the Chinese laws on March 7, 2007 with registered capital of Reminbi (“RMB”) 90,489,999 (approximately $12 million US dollars at historical exchange rate). Hongri is primarily engaged in the business of manufacturing and selling steel plates, steel bars, steel wires and steel billets for domestic customers and certain related parties. Hebei Wu’an Yuanbaoshan Industry Group Co., Ltd (“YBS Group”) is an enterprise incorporated in Hebei province, China. YBS Group owns 70% equity interest of Hongri. Fakei Investment (Hong Kong) Ltd (“Fakei”) is an enterprise incorporated in Hong Kong. Fakei owns 30% equity interest of Hongri. On August 1, 2010, CIS, through Northern and its wholly owned foreign enterprise, Nuosen, entered into an Entrusted Management Agreement, an Exclusive Option Agreement, and a Covenants Agreement (collectively, the “Entrusted Agreements”) with Hongri and shareholders of Hongri, YBS Group and Fakei. The effect of the Entrusted Agreements is to cede control of management and economic benefits of Hongri to Nuosen. As consideration, CIS issued 44,083,529 restricted shares of its common stock, par value $0.0001, to Karen Prudente, a nominee and trustee of the shareholders of YBS Group for entering into the Entrusted Agreements with Nuosen. CIS also issued 17,493,463 restricted shares of its common stock to the shareholders of Fakei in consideration for Fakei entering into the Entrusted Agreements with Nuosen. The Entrusted Agreements empower CIS, through Northern and Nuosen, with the ability to control and substantially influence Hongri’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligate CIS to absorb a majority of expected losses of Hongri and enable CIS to receive a majority of expected residual returns from Hongri and because CIS has the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance, CIS, through its wholly-owned subsidiaries, accounts for Hongri as its Variable Interest Entity (“VIE”) under ASC 810-10-05-8A. Accordingly, CIS consolidates Hongri’s operating results, assets and liabilities. F-4 Table of Contents On August 10, 2010, Mr. Shenghong Liu, the Chairman of the Board of Directors and one of the shareholders of YBS Group and several other shareholders of YBS Group (each of them, a “Purchaser”) have entered into call option agreements, (collectively, the “Call Option Agreements”), with the major shareholder, Karen Prudente, pursuant to which they are entitled to purchase up to 100% of the issued and outstanding shares from Karen Prudente at a price of $0.0001 per 100 shares for a period of five years as outlined in the Call Option Agreements: the options may be exercised, in whole or in part, in accordance with the following schedule: 34% of the option shares subject to the options shall vest and become exercisable on January 1, 2012; 33% of the option shares subject to the options shall vest and become exercisable on January 1, 2013 and 33% of the option shares subject to the options shall vest and become exercisable on January 1, 2014. The shareholders did not exercise these options as of the date of this report. According to the above mentioned Call Option Agreements, Karen Prudente would transfer all restricted shares of the Company’s common stock that she received to the shareholders of YBS Group subject to the terms and conditions thereunder and entrust the shareholders of YBS Group with her voting rights in the Company. For accounting purposes, the above transactions were accounted for in a manner similar to a reverse merger or recapitalization, since the former equity shareholders of Hongri now effectively control a majority of CIS’ common stock immediately following the transactions. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transactions are those of Hongri and are recorded at the historical cost of Hongri, and the consolidated financial statements after completion of the transactions include the assets and liabilities of CIS, Northern, Nuosen, and Hongri (collectively, CIS or the “Company”), historical operations of Hongri, and operations of CIS, Northern, Nuosen and Hongri from the date of the transaction. CIS through Hongri, its operating company in China, produces and sells steel plates, steel bars, steel wires and steel billets. The Company currently has an aggregate of 2.3 million metric tons steel-making production capacity and 2.6 million metric tons of steel-rolling production capacity per year from its headquarters on approximately 1,000 acres in Handan City, Hebei Province, China. The Company’s products are domestically sold in China. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of the Company. All significant intercompany balances and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) and reflect all adjustments (consisting of normal recurring adjustments unless otherwise indicated) which, in the opinion of management, are necessary for a fair presentation of the results for the interim periods presented. Certain information in footnote disclosures normally included in the financial statements prepared in conformity with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to such principles and the financial results for the periods presented may not be indicative of the full year’s results. The Company believes the disclosures are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2012 included in the Company’s Annual Report on Form 10K filed in April 2013. 2.Summary of Significant Accounting Policies There have been no material changes during 2013 in the Companies’ significant accounting policies to these previously disclosed in the 2012 annual report.Only those policies considered to be most important to the reader have been disclosed in the quarterly Form 10-Q. Accounts Receivable Accounts receivable consists of balances due from customers for the sale of the Company’s steel products. Accounts receivable is recorded at the net realizable value consisting of the carrying amount less an allowance for uncollectible amounts. F-5 Table of Contents The Company estimates the valuation allowance for anticipated uncollectible receivable balances after taking into consideration industry experience, the current economic climate and facts and circumstances specific to the applicable customer. Account balances are written-off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. Inventories Inventories are stated at the lower of cost, as determined on a weighted average basis, or market. Costs of inventories include the purchase price and related manufacturing costs incurred in bringing the products to their present location and condition. Market value is determined by reference to selling prices or to management’s estimates based on prevailing market conditions. Management writes down the inventories to market value if it is below cost and also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Advances to Suppliers and Related Parties In order to ensure a steady supply of raw materials, the Company is required from time to time to make cash advances when placing its purchase orders. Management regularly evaluates the balance of advances and will record a reserve if necessary. See Note 11 for advances to related parties in the normal course of business. Advances from Customers Customer advances consist of amounts received from customers relating to the sales of the Company’s steel products. The Company recognizes these funds as a current liability until the revenue can be recognized. Foreign Currency Translation The Company’s financial information is presented in U.S. dollars. The functional currency of the US parent company and US subsidiaries is the US dollar. The functional currency of the Company’s subsidiaries in the PRC is the RMB. Subsidiary transactions, which are denominated in currencies other than RMB, are translated into RMB at the exchange rate quoted by the People’s Bank of China prevailing at the dates of the transactions. Exchange gains and losses resulting from transactions denominated in a currency other than the RMB are included in statements of income as foreign currency transaction gain or loss. The consolidated financial statements of the Company have been translated into U.S. dollars in accordance with ASC 830, “Foreign Currency Matters”. The financial information is first prepared in RMB and then is translated into U.S. dollars at period-end exchange rates for assets and liabilities and average exchange rates for revenue and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. The effects of foreign currency translation adjustments are included as a component of accumulated other comprehensive income (loss) in stockholders’ equity. The foreign exchange rates used in the translation were as follows: Three Months Ended Six Months Ended Year Ended June 30, June 30, December 31, RMB/US$ exchange rate $ Average RMB/US$ exchange rate $ The RMB is not freely convertible into foreign currency and all foreign exchange transactions must take place through authorized institutions. No representation is made that the RMB amounts could have been, or could be, converted into U.S. dollars at the rates used in translation. F-6 Table of Contents Cash flows from the Company’s operations are calculated based upon the local currencies using the average translation rate. As a result, amounts related to assets and liabilities reported on the statements of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheets. Earnings Per Share Basic earnings per share is computed on the basis of the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed similarly to basic earnings per share except that it includes the dilutive securities (warrants) outstanding and potential dilution that could occur if dilutive securities were converted. Such securities (2,580,022 warrants at $4.50 per share and 1,000 warrants at $2.00 per share), had an anti-dilutive effect and, as such, were excluded from the calculation for all periods presented. Risks and Uncertainties The operations of the Company are located in the PRC. Accordingly, the Company’s business and financial condition may be influenced by the political, economic, and legal environments in the PRC, as well as by the general state of the PRC economy. The Company’s operations in the PRC are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Company’s results may be adversely affected by changes in the political, regulatory and social conditions in the PRC, and by changes in governmental policies or interpretations with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation. The current management team (specifically the CEO) of the Company and the majority owner of the Company through YBS are also the majority owners of the controlled variable interest entity in the PRC, Hongri. The US parent company (or CIS) only controls Hongri through certain agreements which obligated CIS to absorb a majority of expected losses of Hongri or enabled CIS to receive a majority residual returns from Hongri and granted CIS the power to direct the activities of Hongri that most significantly impact Hongri’s economic performance. As such, there is a risk that the majority shareholders of the Company and, or Hongri could cancel these agreements. If such action was to be taken, the Company would no longer retain control of Hongri, the operating subsidiary. Although the Company has not experienced losses from these risks and believes that they are in compliance with existing laws and regulations including the organization and structure disclosed in Note 1, this may not be indicative of future results. The Company has significant exposure to the fluctuation of raw materials and energy. The Company does not enter into any commodity contracts or other financial derivatives to hedge these risks. In addition, the Company is subject to the cyclical nature of the steel industry and the current economic and political environment as it relates to steel production in China. There are many factors of the business which are impacted by prevailing market conditions, specifically, a change in the raw material and energy product pricing environment, rise or decline, will influence inventory levels, purchasing decisions and will, ultimately, all have an impact on the Company’s gross profit and operating results. Excessive steel production capacities, lack of demand for steel products and higher iron ore, coking coal and material costs are major challenges that the Chinese steel industry can occur and have begun to be encountered by the Company. In addition, a significant portion of the Company’s assets have been advanced to a related party supplier (see Note 11). These advances have been or are expected to be used to purchase raw materials for production of molten iron, which is a major raw material of the Company, equivalent to 9 weeks of cost of molten iron used by the Company currently. In the event that the steel products market demand is lower, or there are further price reductions on raw materials already purchased, such asset could be impaired and/or the gross profit margin may be negatively impacted. The Company provides credit in the normal course of business. Management continues to take appropriate actions to perform ongoing business and credit reviews of customers to reduce exposure to new and recurring customers who have been deemed to pose a high credit risk based on their commercial credit reports, the Company’s collection history, and perception of the risk posed by their geographic location. Concentration of credit risk with respect to accounts receivable is limited because a large number of geographically diverse customers make up the Company’s customer base. F-7 Table of Contents The Company is potentially exposed to risks of losses that may result from business interruptions, injury to others (including employees) and damage to property. These losses may be uninsured, especially due to the fact that the Company’s operations are in China, where business insurance is not readily available. As of June 30, 2013, the Company has not experienced any uninsured losses from injury to others or other losses. Recent Accounting Pronouncements In February 2013, the FASB issued ASU 2013-02, Topic 220 – Comprehensive Income: Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (“ASU 2013-02”).ASU 2013-02 changes the presentation requirements of significant reclassifications out of accumulated other comprehensive income in their entirety and their corresponding effect on net income. For other significant amounts that are not required to be reclassified in their entirety, the standard requires the company to cross-reference to related footnote disclosures. ASU 2013-02 became effective for the company on January 1, 2013. The adoption of this guidance did not have material effect on the Company’s consolidated financial statements. In March 2013, the FASB issued ASU 2013-05 Topic 830 – Foreign Currency Matters (“ASU 2013-05”). ASU 2013-05 resolves the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, ASU 2013-05 applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. ASU 2013-02 became effective for the company prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. The Company does not expect the adoption of this guidance to have a material effect on the Company’s consolidated financial statements. 3. Bank Notes Receivable Bank notes receivable are highly liquid negotiable instruments issued by banks in the PRC on behalf of Hongri’s customers. These notes typically have maturities between one to six months. With these bank notes, The Company can: (a) redeem the notes for face value at maturity, (b) endorse the notes to the Company’s vendors as a form of payment instrument at full value, or (c) factor the notes to a bank. In the event that the Company factors these notes to a bank, an interest expense will be recorded forthe difference between cash received and the face value of the note. The Company believes all of the notes are fully realizable as of June 30, 2013 and December 31, 2012, respectively. 4. Accounts Receivable Accounts receivable at June 30, 2013 and December 31, 2012 consisted of the following: Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net Accounts receivable - related parties - Accounts receivable, total $ $ F-8 Table of Contents 5. Inventories Inventories at June 30, 2013 and December 31, 2012 consisted of the following: Raw materials $ $ Finished products Spare parts Total $ $ 6. Machinery and Equipment, Net Machinery and equipment stated at cost less accumulated depreciation at June 30, 2013 and December 31, 2012 consisted of the following: Machinery and equipment $ $ Auxiliary facilities Transportation equipment Office equipment Electronic equipment Subtotal Accumulated depreciation ) ) Construction in progress Total $ $ In 2013, an aggregate of $10,760,450 (RMB 66,039,342), Equipment and related auxiliary facilities valued at cost, was transferred from construction in progress to fixed assets after testing of production. Those equipment and auxiliary facilities were used in the second steel wire production line. 7. Restricted Cash Restricted cash at June 30, 2013 and December 31, 2012 consisted of the following: Bank deposit as part of collateral to bank notes payable $ $ Bank deposit as part of collateral to working capital loan Total $ $ Restricted cash represents required cash deposits by the bank as a part of collateral to bank notes payable and working capital loan (see Note 9). The Company has to maintain 100% or 50% of the balance of the bank notes payable to ensure future credit availability. The Company earns interest at a variable rate per month on this restricted cash. 8. Obligations Under Capital Leases – Related Parties The land and building leases with YBS and Hongrong were counted as capital leases under ASC 840 “Leases”. Due to the relationship of related party, the length of the terms of all leases can be extended or renewed whenever the current term is due. Therefore, the leases meet the requirement for capitalization of assets as the term is expected to be greater than 75% of the useful life of the asset. The terms of the leases were based on YBS’s costs and structured without significant built in profit. The value of the capitalized assets has been calculated to be the present value of all lease payments over the stated term using the Company’s bank borrowing rates. Should YBS extend any of the leases, the Company will re-calculate the value of the capitalized lease based on the renewed terms and record an additional asset upon the occurrence. F-9 Table of Contents In December 2007, the Company entered into a lease agreement with YBS Group to lease 956 mu (approximately 157.5 acres) of land as its manufacturing site. The rent for the first three years was waived per lease agreement. The annual lease payment is $233,729 (RMB 1,434,450) which commenced in 2011. The average lease payment is $210,356 (RMB 1,291,005) per annum. The lease is set to expire on December 31, 2037. The present value of the total lease payments at inception was $2,069,851 (RMB 12,703,147 at the current exchange rate), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2007, the Company entered into a lease agreement with YBS Group to lease the manufacturing building of Plate-Rolling I. The annual lease payment is $573,909 (RMB 3,522,211) commencing on January 1, 2008. The lease is set to expire on December 31, 2017. The present value of the total lease payments at inception was $3,880,681 (RMB 23,816,623 at the current exchange rate), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2007, the Company entered into a lease agreement with Hongrong, a related party, to lease the manufacturing building of Steel-Making I. The annual lease payment is $197,274 (RMB 1,210,716) commencing on January 1, 2008. The lease is set to expire on December 31, 2017. The present value of the total lease payments at inception was $1,333,935 (RMB 8,186,666 at the current exchange rate), which was calculated with a discount rate of 7.83%, a PRC long term borrowing rate in December 2007. In November 2009, the Company entered into a lease agreement with YBS Group to lease the manufacturing building of Steel-Making II. The annual lease payment is $17,511 (RMB 107,469) commencing on January 1, 2010. The lease is set to expire on December 31, 2019. The present value of the total lease payments at inception was $129,244 (RMB 793,198 at the current exchange rate), which was calculated with a discount rate of 5.94%, a PRC long term borrowing rate in December 2009. In November 2009, the Company entered into a lease agreement with Hongrong to lease the manufacturing building of Bar-Rolling III. The annual lease payment is $123,590 (RMB 758,503) commencing on January 1, 2010. The lease is set to expire on December 31, 2019. The present value of the total lease payments at inception was $912,228 (RMB 5,598,552 at the current exchange rate), which was calculated with a discount rate of 5.94%, a PRC long term borrowing rate in December 2009. As of June 30, 2013, future minimum rental payments applicable to the above non-cancelable capital leases with remaining terms in excess of one year were as follows: June 30, Capital Leases $ Thereafter Total minimum lease payments Less amount representing interest ) Present value of net minimum lease payments Less current obligations ) Long-term obligations $ F-10 Table of Contents 9.Bank Notes, Bank Loan Payable, Short Term Loan Payable – Related Party and Customer Financing Bank Notes Payable The bank notes payable do not have a stated interest rate, but carry a specific due date usually within six months. These notes are negotiable documents issued by financial institutions on the Company’s behalf to vendors. These notes can either be endorsed by the vendor to other third parties as payment, or prior to becoming due, factored to other financial institutions. These notes are short-term in nature, and as such, the Company does not calculate imputed interest with respect to them. These notes are collateralized by the Company’s restricted bank deposits. The Company has to maintain 100% or 50% of the balance of the bank notes payable to ensure future credit availability. Bank Loans Payable Bank loans at June 30, 2013 and December 31, 2012 consisted of the following: To Credit Union Interest at 11.40%, payable September 24, 2013 (a) $ $ Interest at 7.28%, payable April 7, 2013 (b) - Interest at 7.28%, payable October 10, 2013 (b) - To Raiffeisen Bank International AG Beijing Branch Interest at 7.31%, due varied from January to February 2013 (c) - Interest at 7.31%, due varied from July to August 2013 (c) - To a ICBC Letter of Credit Loan Interest at 0%, payable May 16, 2013 (d) - Interest at 6.44%, payable August 14, 2013 (e) - Total Short Term Bank Loans $ $ (a) The Company borrowed $3,095,860 (RMB 19,000,000 translated at June 30, 2013 exchange rate) loan on September 25, 2012. The loan is a “working capital” loan that bears interest at 11.40% per annum and due on September 24, 2013. The loan is secured by the equipment of Hongrong, a related party. (b) On October 8, 2012 the Company received a $3,049,690 (RMB 19,000,000 translated at December 31, 2012 exhcange rate) short-term borrowing from Credit Union. The loan was a "working capital" loan that bore interest at 7.28% per annum and was due by April 7, 2013. On April 7, 2013, the Company repaid a $3,049,690 (RMB 19,000,000) short-term borrowing and borrowed $3,095,860 (RMB 19,000,000 translated at June 30, 2013 exchange rate) from Credit Union. New borrowing bears interest at 7.28% per annum and is due by October 10, 2013. The loan was secured by the equipment of Hongrong, a related party. (c) On September 18, 2012, Hongri entered into a second amendment agreement (the “Amendment Agreement II”) with Raiffeisen Bank International AG Beijing Branch (“Raiffeisen”). The Amendment Agreement II provides for a revolving credit facility in an aggregate principal amount of $16,294,000 (RMB 100,000,000 translated at June 30, 2013 exchange rate) which is used as working capital only. Each borrowing could not exceed 180 days or days the Bank agreed during the Amendment Agreement period. The Amendment Agreement II is to be terminated on January 31, 2014. Current loan balance of $16,294,000 (RMB 100,000,000 translated at June 30, 2013 exchange rate) was renewed from the end of January and the beginning of February 2013 and was due varied from July to August 2013. During July 2013, the Company renewed $16,294,000 credit line to January 2014 in the same term. F-11 Table of Contents Pursuant to the Amendment Agreement II, borrowings will bear interest at 130.6% of the benchmark rates of similar loans published by the People’s Bank of China. Current benchmark interest rate for a six months loan is 5.6% revised on July 6, 2012. The borrowing interest is 7.31% currently. The interest is calculated on the daily basis and shall be paid on the 20th of the last month of each quarter. The borrowings are secured substantially by the following: all machinery and equipment of Hongri acquired before 2012. The net value of these machinery and equipment is approximately $159 million as of December 31, 2012, a security deposit of $1,629,400 (RMB 10,000,000) into the Raiffeisen bank as a collateral; corporate guaranty from YBS group, a majority shareholder of Hongri; and personal guaranty from Mr. Beifang Liu, Chairman of YBS group and Mr. Shenghong Liu, Chairman and Chief Executive Officer of the Company. (d) On December 4, 2012, the Company borrowed a $3,884,342 (RMB 24,200,000 translated at December 31, 2012 exchange rate) short-term collateral loan from Industrial and Commercial Bank of China (“ICBC”). The loan was collaterated by a letter of credit in the same amount held by the Company, which was recorded as other assets in the balance sheet. The collateral loan was interest free and repaid by Mary 15, 2013. (e) On February 26, 2013, the Company borrowed a $1,564,224 (RMB 9,600,000 translated at June 30, 2013 exchange rate) short-term loan from ICBC. The loan is collaterated by a letter of credit in the same amount held by the Company, which is recorded as other assets in the balance sheet. The loan bears interest at 6.44% per annum and due by August 15, 2013. Short Term Loan Payable – Related Party On June 28, 2012, the Company borrowed $162,940 (RMB 1,000,000) from Mr. Beifang Liu, director of the Company, and $651,760 (RMB 4,000,000) from Mr. Maisheng Liu, brother of the CEO of the Company. These payables are interest free and due on demand. The weighted average short term loan balance consisting of financial institution and private loans and Binchang Liu, Beifang Liu and Maisheng Liu loans was $13,171,418 and $18,174,535 for the six months ended June 30, 2013 and 2012, respectively. The weighted average interest rate for short term loan was 7.43% and 8.81% for the six months ended June 30, 2013 and 2012, respectively. Credit Guarantee to Customers and Customer financing The Company is sometimes requested to provide a short term credit guarantee to vendors or customers for them to get bank loans or bank notes during the routine of business. As of June 30, 2013, the Company’s credit guarantee to vendors or customers totaled to $32,913,880 (RMB 202,000,000 translated at June 30, 2013 exchange rate). Among the amount of credit guarantee, $9,776,400 (RMB 60,000,000 translated at June 30, 2013 exchange rate) was to a related party, who supplies coke and electricity to the Company. The customers who received bank loans guaranteed by the Company will advance cash receipt from the bank to the Company as a prepayment for the goods. The Company will record such prepayment as “customer financing” until advanced customer prepayment be returned to the customers or Company’s products be delivered to the customers. As of June 30, 2013 and December 31, 2012, the customer financing was $702,108 and $31,620,470, respectively. F-12 Table of Contents Taxes Payable Tax payables at June 30, 2013 and December 31, 2012 consisted of: PRC corporation income tax $ $ - Other taxes payable Total $ $ See Note 13. Related Party Transactions 70% of the ownership interest of Hongri is owned by YBS Group, a major shareholder of certain other steel production related companies, mainly Hongrong Iron and Steel Co. Ltd. (“Hongrong”), Wu'an Baoye Coke Industrial Co. Ltd. (“Baoye”), Wu'an Yuanbaoshan Cement Plant (“Cement Plant”), Wu'an Yuanbaoshan Ore Treatment Plant (“Ore Treatment”), Wu'an Yuanbaoshan Industrial Group Go. Ltd - Gas Station and Wu’an Yeijin Iron Co. Ltd. (“Yeijin”). During the routine business process, Hongri purchases raw materials and supplies from these companies and advances to / or owes cash to these companies. The relationships and the nature of related party transactions are summarized as follow: Name of Related Party Owned by YBSand its major shareholders Relationship to Hongri Nature of Transactions Hebei Wu'an Yuanbaoshan Industrial Group Co. Ltd. (“YBS Group”) Self 70% parent Services, information and public relationship, and coordination Wu'an Yuanbaoshan Industrial Group Co. Ltd - Gas Station 100% Affiliated company Supplier of gas Wu'an Hongrong Iron & Steel Co. Ltd (“Hongrong”) 67% Affiliated company Supplier of molten iron Wu'an Baoye Coke Industrial Co. Ltd. (“Baoye”) 49% Affiliated company Supplier of coke Wu'an Yuanbaoshan Cement Plant 36% Affiliated company Supplier of cement Wu'an Yuanbaoshan Ore Treatment Plant 33% Affiliated company Supplier of granular Wu’an Yeijin Iron Co. Ltd 31% Affiliated company Supplier of iron Consolidation is required when an entity holds a controlling interest in another entity (often in the form of control through voting interests) or if the entity meets the requirements of a variable interest entity (“VIE”). The Company has no direct control of the affiliated companies, noted above, through voting interests. However, because the Company has a variable interest in some of these affiliated companies via the supply relationships noted above (i.e. implied relationships), the Company is required to determine whether such affiliates are VIE’s and, if so, whether the Company is the primary beneficiary so that consolidation must occur. A VIE has the following characteristics in accordance with ASC 810-10-15-14: insufficient equity investment at risk; equity lacking decision-making rights; equity with nonsubstantive voting rights; lacking the obligation to absorb an entity’s expected losses and lacking the right to receive an entity’s expected residual returns. The Company’s analysis concluded that such affiliates were not VIE’s because none of these characteristics are present. F-13 Table of Contents As of June 30, 2013 and December 31, 2012, advances to related parties and accounts payable - related parties consisted of: Advances to Related Parties Name of related parties Hongrong $ $ Wu’an Yeijin Iron Co. Ltd - Cement Plant - Total Advances to Related Parties $ $ Accounts Payable - Related Parties Name of related parties Baoye $ ) $ ) Ore Treatment ) ) Total Accounts Payable - Related Parties $ ) $ ) YBS Group is a parent company. It provides various services to the subsidiary companies, such as market and industrial information, public relationship, various government agents’ relationship, coordination of the production and purchase for subsidiaries and so on. YBS group charged a service fee based on applicable itemized expenses and fixed service fee. Commencing in 2010, YBS Group charged 0.1% of current year revenue of Hongri as a fixed service fee. Service fees consisted of management salaries, training, consultations, common areas charges and other fees. Management believes that 0.1% of revenue is a reasonable charge method. The Company estimated that this service fee would be similar or marginally higher if the same services had been provided by third parties. In addition to the fixed service fee, YBS will charge itemized service and expense to the Company if such service and expenses are incurred. The services fees were $253,851 and $705,826 for the three months ended June 30, 2013 and 2012, respectively, and $514,525 and $882,909 for the six months ended June 30, 2013 and 2012, respectively. Among the services fees, an itemized expense in connection with the refinancing of loan from Raiffeisen Bank was $73,125 and $560,254 for the three months ended June 30, 2013 and 2012, respectively, and $145,436 and $560,254 for the six months ended June 30, 2013 and 2012, respectively. Executive officers’ salaries were stand-alone expenses. Such expenses were $16,294 and $15,741 for the three months ended June 30, 2013 and 2012, respectively, and $32,319 and $31,620 for the six months ended June 30, 2013 and 2012, respectively. Purchases from related parties Hongri purchased raw materials from the above-mentioned related parties and had advances and accounts payable to these related parties in the routine business operations. It is a common practice in China that a vendor or supplier requires an advance payment before the shipment of merchandise. The Company’s advances to the related parties enable these related parties to pay partial amounts in advance to their vendors or suppliers. The Company prefers Hongrong as its primary molten iron supplier. It will reduce the transportation cost and steel making cost because Hongrong is located nearby Hongri. Hongrong has a new blast furnace with a capacity to supply all molten iron needs for the production of Hongri. However, because the new blast furnace is still in test stage and the quality of molten iron is not stable, the Company may purchase part of its irons supplies from third parties in addition to purchase from Hongrong. The balance of advances to Hongrong was $99,534,560 and $183,633,559 as of June 30, 2013 and December 31, 2012, respectively. The amount advanced to Hongrong approximated to 9 weeks and 18 weeks purchase of molten iron used in production, respectively, as of June 30, 2013 and December 31, 2012. Accounts payable to related parties represents an unsettled amount in the normal course of business. These payables were short term in nature. Total payable to related parties was $3,118,514 and $1,833,558 as of June 30, 2013 and December 31, 2012, respectively. F-14 Table of Contents For the three months ended June 30, 2013, the Company purchased $121,465,500 (329,957 metric tons) molten iron and steel iron and $16,179,883 gas, electricity and other materials from Hongrong. For the six months ended June 30, 2013, the Company purchased $227,591,215 (612,587 metric tons) molten iron and steel iron and $18,054,583 gas, electricity and other materials from Hongrong. For the three months ended June 30, 2012, the Company purchased $62,387,883 (145,856 metric tons) molten iron and steel iron and $7,891,309 gas, electricity and other materials from Hongrong. For the six months ended June 30, 2012, the Company purchased $174,040,917 (403,752 metric tons) molten iron and steel iron and $12,877,915 gas, electricity and other materials from Hongrong. The Company purchased $469,932 and $1,064,923 electricity from Baoye for the three and the six months ended June 30, 2013, respectively. Sales to related parties During the three and six months ended June 30, 2013, the Company sold $7,741,557 and $16,137,705 of its products to YBS Group, respectively. During the three and six months ended in June 30, 2012, the Company’s sales of its products to YBS Group were $1,897,474 and $4,211,704, respectively. YBS acts as a distributor of steel products for the Company and all sales are final. The only right of return is for defective steel products and the Company has not experienced any returns in the past years of operations. The steel products are picked up directly by YBS’ customers at which time the Company recognizes the sale. The Company has determined these sales should be recorded on a gross basis based on the following analysis: upon shipment all risks of ownership transfer to YBS’ customers and the Company does not bear any additional risks and YBS has all of the collection risk from its customers. Accounts receivable from YBS Group were $2,993,839 and $0 as of June 30, 2013 and December 31, 2012, respectively. During the three and six months ended June 30, 2013, the Company sold $972,222 and $972,222 steel products to Hongrong. During the three and six months ended June 30, 2012, the Company sold $1,229,212 and $3,490,195 steel products to Hongrong. The Company’s products sold to Hongrong were used in Hongrong’s blast furnace constructions and maintenance. The Company also sold $2,369,693 and $4,165,851 by-products to Hongong for the three and the six months ended June 30, 2013, respectively, and $1,090,065 and $2,095,645 by-products to Hongrong for the three and six months ended June 30, 2012, respectively, which were re-used in manufacturing of molten iron. Equipment purchased from related parties See Note 12 Equipment Loans Payable – Related Parties. Loan from related party See Note 9 Bank Notes, Bank Loan Payable and Short Term Loan Payable – Related Party Leases from related parties See Note 8 Obligations Under Capital Lease – Related Parties F-15 Table of Contents Equipment Loans Payable – Related Parties Equipment loan payables – related parties at June 30, 2013 and December 31, 2012 consisted of: Equipment Loans Payable Equipment loan - YBS Group payable $ $ Less: current portion ) ) Long-term payable $ $ On November 30, 2007, the Company purchased Plate-Rolling I production line and related auxiliary equipment from YBS Group at a price of $26,208,524 (RMB 191,163,559 translated at the historical exchange rate), which was at cost, and carryover basis of YBS group. YBS Group provided a 10 year seller-financed loan to the Company to finance the purchase. The loan bears interest at 5% per annum, and has a fixed repayment schedule at $2,928,595 (RMB 17,973,455 at the June 30, 2013 exchange rate) per annum (payable at the end of the year). During 2012, the Company repaid $14,983,023 (RMB 94,518,192 translated at the 2012 average rate) equipment loan to YBS group by offsetting its previous advanced fund to YBS group. The remaining unpaid loan balance was $4,033,018 (RMB 24,751,549 translated at the June 30, 2013 exchange rate). On November 30, 2009, the Company purchased Steel-Making II production line and related auxiliary equipment from YBS Group at a price of $35,718,399 (RMB 243,811,599 at the historical exchange rate), which was at cost, and carryover basis of YBS Group. YBS Group provided a 10 year seller-financed loan to the Company to finance the purchase. The loan bore interest at 5% per annum, and had a fixed repayment schedule at $3,913,233 (RMB 24,380,000 at the December 31, 2012 exchange rate) per annum (payable at the end of the year). During 2012, the Company repaid remaining balance of $27,054,862 (RMB 170,671,599 at the 2012 average exchange rate) in full by offsetting its previous advanced fund to YBS group. On November 30, 2007, the Company purchased Steel-Making I production line and related auxiliary equipment from Hongrong at a price of $44,698,499 (RMB 326,028,440 translated at the historical exchange rate), which was at cost, and carryover basis of Hongrong. Hongrong provided a 10 year seller-financed loan to the Company to finance the purchase. The loan bore interest at 5% per annum, and had a fixed annual repayment schedule at $4,881,755 (RMB 30,414,021 atthe December 31, 2012 exchange rate) per annum (payable at the end of the year). On March 31, 2012, the Company repaid the remaining $16,545,106 (RMB 104,372,354 at the 2012 average rate) by offsetting its current advanced fund to Hongrong. Equipment loan interest paid to YBS group was $50,277 and $99,994 for the three and six months ended June 30, 2013, respectively, and $366,766 and $941,140 for the three and the six months ended June 30, 2012, respectively. Equipment loan interest paid to Hongrong was $0 in 2013, and $0 and $206,762 for the three and the six months ended June 30, 2012, respectively. Income Tax The provision for income tax arose from income tax incurred and/or paid to the Chinese tax agent. Hongri is subject to the PRC’s 25% standard enterprise income tax commencing on 2013. The income tax rate was 12.5%, 12.5%, 12.5%, 0% and 0% for 2012, 2011, 2010, 2009 and 2008, respectively, due to foreign investment enterprise exemption. Nuosen is subject to the PRC’s 25% standard enterprise income tax. F-16 Table of Contents Foreign pretax earnings were $1,533,605 and $2,378,265 for the three months ended June 30, 2013 and 2012, respectively, and $3,770,379 and $8,368,759 for the six months ended June 30, 2013 and 2012, respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent that such earnings are indefinitely invested outside the United States. As of June 30, 2013, approximately $167,070,000 of accumulated unadjusted earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S federal corporation income tax rate of 34%, an additional tax of $47,116,000 approximately would have to be provided if such earnings were remitted currently. The following table reconciled the US statutory rates to the Company’s effective rate for the three and the six months ended June 30, 2013 and 2012. Three Months Ended June 30, Six Months Ended June 30, US statutory tax rate % Foreign income not recognized in US -34.0
